Exhibit 10.18

Unitrin, Inc. 2009 Performance Incentive Plan

ANNUAL INCENTIVE AWARD AGREEMENT

This ANNUAL INCENTIVE AWARD AGREEMENT (“Agreement”) is made as of this      day
of                     , 2       (“Grant Date”) between [EMPLOYER NAME] (the
“Company”), and «Name» (the “Participant”).

SIGNATURES

As of the date set forth above, the parties have executed this Agreement,
including Exhibit A:

 

COMPANY       PARTICIPANT By:   

 

     

 

   «Authorized Officer»                   «Name»

By his or her signature below, the spouse of the Participant agrees to be bound
by all of the terms and conditions of this Agreement.

 

     

 

        

 

         Print Name

RECITALS

A. The Compensation Committee of the Board of Directors of Unitrin, Inc. (the
“Committee”) has adopted the 2009 Performance Incentive Plan, including any and
all amendments to date (the “Plan”).

B. The Plan provides for the granting of annual and multi-year incentive awards
to selected employees of Unitrin, Inc. or any of its affiliates.

 

- Page 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant. The Company grants to the Participant an annual incentive award on the
terms and conditions hereinafter set forth (the “Award”), subject to the
provisions set forth on Exhibit A.

2. Vesting and Forfeiture.

(a) Performance Period. The Performance Period (the “Performance Period”) for
this Award shall be the period set forth in the attached Exhibit. Subject to the
forfeiture and early vesting provisions referenced in Section 2(b) below, the
Award will vest on the last day of the Performance Period only to the extent set
forth and in accordance with the terms of Exhibit A with regard to the
performance condition(s) referenced therein.

(b) Forfeiture or Early Vesting upon Retirement, Death, Disability or Other
Events. During the Performance Period, the Award may be subject to forfeiture or
early vesting upon the termination of the Participant’s employment due to
retirement, death, disability or other events in accordance with the provisions
of Articles 6 or 11 of the Plan, which are incorporated in and made a part of
this Agreement.

3. Withholding of Taxes. The Company shall withhold from any payouts under the
Award the amounts the Company is required to withhold to satisfy any applicable
tax withholding requirements based on minimum statutory withholding rates for
federal and state tax purposes, including any payroll taxes.

4. No Assignment or Other Transfer. Neither this Agreement, the Award or any
rights and privileges granted hereby may be transferred, assigned, pledged or
hypothecated in any way, whether by operation of the law or otherwise, except by
will or the laws of descent and distribution. Without limiting the generality of
the preceding sentence, no rights or privileges granted hereby may be assigned
or otherwise transferred to the spouse or former spouse of the Participant
pursuant to any divorce proceedings, settlement or judgment. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Agreement,
the Award or any other rights or privileges granted hereby contrary to the
provisions hereof shall be null and void and of no force or effect.

5. Participation by Participant in Other Company Plans. Nothing herein contained
shall affect the right of the Participant to participate in and receive benefits
under and in accordance with the then current provisions of any retirement plan
or employee welfare benefit plan or program of the Company or of any subsidiary
or affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.

 

- Page 2 -



--------------------------------------------------------------------------------

6. Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its subsidiaries or
affiliates, expressed or implied, to employ the Participant, to restrict the
right of the Company or any of its subsidiaries or affiliates to discharge the
Participant or to modify, extend or otherwise affect in any manner whatsoever,
the terms of any employment agreement which may exist between the Participant
and the Company or any of its subsidiaries or affiliates.

7. Agreement Subject to Award Plan. The Award hereby granted is subject to, and
the Company and the Participant agree to be bound by, all of the terms and
conditions of the Plan, as the same may be amended from time to time hereafter
in accordance with the terms thereof, but no such amendment shall adversely
affect the Participant’s rights under this Agreement without the prior written
consent of the Participant. To the extent that the terms or conditions of this
Agreement conflict with the terms or conditions of the Plan, the Plan shall
govern.

8. Arbitration. All disputes related to this Agreement or any Award granted
hereunder, shall be submitted to binding arbitration with the American
Arbitration Association (“AAA”) pursuant to the AAA Employment Arbitration Rules
and Mediation Procedures (“AAA Rules”). A copy of the AAA Rules is available to
the Participant upon written request to the Director of Human Resources, Unitrin
Services Company, at One East Wacker Drive, Chicago, Illinois 60601 (or such
other address as the Company may specify from time to time), or may be obtained
online at: www.adr.org.

To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a demand has been
filed and served, either party may request that the dispute initially be
mediated pursuant to the AAA Rules. If mediation does not fully resolve the
dispute, then the matter will be subject to arbitration before a single
arbitrator who shall have the power to award any types of legal or equitable
relief available in a court of competent jurisdiction, including, but not
limited to, attorneys’ fees and costs, to the extent such relief is available
under applicable law, and all defenses that would be applicable in a court of
competent jurisdiction shall be available. All administrative costs of
arbitration (including reimbursement of filing fees) and the fees of the
arbitrator will be paid by the Company.

9. Execution. This Agreement has been executed and delivered as of the day and
year first above written at Chicago, Illinois, and the interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the state of Illinois without application of its conflicts of laws principles.

 

- Page 3 -



--------------------------------------------------------------------------------

10. Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Award granted hereby and may not be
amended except in a writing signed by both the Company and the Participant.

<ADD THE NEXT SECTION FOR ALL GRANTS TO ALL EXECUTIVE OFFICERS OF THE COMPANY,
EFFECTIVE 2/1/11:>

11. Clawbacks. Notwithstanding the vesting terms or any other provision set
forth in this Agreement, the rights, payments, and benefits with respect to this
Award are subject to reduction, cancellation, forfeiture, or recoupment by the
Company if and to the extent required by applicable law, regulation of the
Securities and Exchange Commission, or rule or listing requirement of the New
York Stock Exchange (collectively “Applicable Requirements”) in connection with
an accounting restatement or under such other circumstances as specified in the
Applicable Requirements. Any action taken by the Company under this provision
shall be made pursuant to the Committee’s determination, which shall be final,
binding and conclusive.

 

- Page 4 -



--------------------------------------------------------------------------------

Exhibit A

To Annual Incentive Award Agreement

–

Overview: This Exhibit A sets forth the terms that will determine the amount of
the cash payout, if any, that the Participant may be entitled to receive
pursuant to the Award based on the achievement of the applicable performance
goals measured over the Performance Period.

Performance Period: January 1, 2011 through December 31, 2011.

Threshold, Target and Maximum performance levels: The applicable Threshold,
Target and Maximum levels of performance for the Award are set forth below.

Table 1. Performance Levels

 

Type of Award

 

Threshold

 

Target

 

Maximum

Annual Award

     

Target Bonus Percentage: The applicable Target Bonus Percentage for the Award is
set forth in Table 1 above, under the heading “Target”. The Target Bonus
Percentage is expressed as a percentage of the Participant’s Base Salary, as
defined herein.

Base Salary: Base Salary is the Participant’s annual base salary in effect as of
April 1 of the Performance Period.

Performance Measures: The performance measures applicable to this Award are
Profit Margin and Premium and Auto Finance Revenue Growth, as defined herein.
The performance goals for each applicable measure are shown in the Performance
Matrix in Exhibit A-1, which shows Profit Margin on the X axis and Premium and
Auto Finance Revenue Growth on the Y axis.

Profit Margin: Profit Margin is defined as Net Income From Operations divided by
Premium and Auto Finance Revenues.

Premium and Auto Finance Revenue Growth: Premium and Auto Finance Revenue Growth
is defined as the percentage increase in Premium and Auto Finance Revenues in
2011 from such revenues in 2010.

Premium and Auto Finance Revenues: Premium Revenues is defined as earned
premiums as reported in the Financial Analysis Summaries for the following
operating companies: Kemper, Unitrin Specialty, Unitrin Direct, Career Agency
Companies, Reserve National and Unitrin Business Insurance. Auto Finance
Revenues is defined as gross income as reported in the Fireside Bank Financial
Analysis Summary minus the gross income of the Fireside Bank corporate product
line.

Net Income From Operations: Net Income From Operations includes the sum of net
incomes as reported in the Financial Analysis Summaries (excluding corporate
divisions) for the following operating companies: Kemper, Unitrin Specialty,
Unitrin Direct, Career Agency Companies, Reserve National and Fireside Bank.
(excluding Fireside Bank’s corporate line of business). Net Income From
Operations also includes the after-tax investment income pertaining to the
reserve run-off of discontinued operations (Unitrin Business Insurance and First
Nonprofit).

 

- Page 5 -



--------------------------------------------------------------------------------

Target Multiplier: At the end of the Performance Period, the Participant will be
assigned a Target Multiplier, which is derived from the Performance Matrix set
forth on Exhibit A-1 based on achievement of the performance goals. For
performance between points on the Performance Matrix, the Target Multiplier will
be interpolated on a straight-line basis.

Award Percentage: The Target Multiplier will be applied against Participant’s
Target Bonus Percentage to arrive at the Award Percentage for the Participant.

Award Calculation: The determination of the amount of the payout, if any, under
the Award will be calculated by multiplying the Participant’s Award Percentage
by the Participant’s Base Salary.

Target Multiplier * Participant’s applicable Target Bonus Percentage = Award
Percentage

Award Percentage * Base Salary = Final Cash Award payable under the Plan

Illustrative Example: Below is an illustrative example of a calculation for a
potential payout under the Award for a sample participant with a Base Salary of
$100,000.

Table 2. Illustrative Example:

Based on Profit Plan 2010-I, at -6.44% Growth Rate & 7.35% Profit Margin

 

Example of
Individual
Target Bonus
Percentage
from Table 1     Example of Target
Multiplier
interpolated from
Performance
Matrix     Example of Total
Award  Percentage
(AxB)     Example of Base
Salary     Example of
Estimated final
Cash Award
payable under
the Plan (CxD)   A     B     C     D     E     50.0 %      155.5 %      77.8 % 
    100,000        77,800   

Adjustments: The Compensation Committee of the Unitrin, Inc. Board of Directors
may, in its discretion:

 

(i) in evaluating performance in connection with this Award, include or exclude
any of the following events that occur during a Performance Period: (a) asset
write-downs; (b) litigation or claim judgments or settlements; (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results; (d) any reorganization or restructuring;
(e) extraordinary nonrecurring items as described in FASB Accounting Standards
Codification™ 225-20 – Extraordinary and Unusual Items (or a successor
pronouncement) and/or in the Company’s periodic reports filed with the
Securities and Exchange Commission for periods within the applicable Performance
Period; and (f) acquisitions or divestitures; and

 

- Page 6 -



--------------------------------------------------------------------------------

(ii) make adjustments to the established performance goals applicable to this
Award to reflect changes to the job responsibilities of the Participant or the
structure of the Company or its Affiliates that relate directly to such
established performance goals for all or a portion of the applicable Performance
Period; provided, however, that no such adjustment shall be made to an Award to
an employee whose compensation is subject to Section 162(m) of the Internal
Revenue Code of 1986, as amended, if such adjustment would cause the
compensation payable under the Award to fail to qualify as performance-based
compensation under Section 162(m).

 

- Page 7 -